              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE BLACK                                     CIVIL ACTION
         Plaintiff
                                                 NO. 17-4003
              v.

FIELD SERVICES, LLC, et al.
          Defendants

                                      ORDER

       AND NOW, this 23rd day of October 2018, upon consideration of the motion to

dismiss Plaintiff's third amended complaint, filed by Defendant Field Asset Services, LLC

a/k/a Assurant Field Services, [ECF 38], Plaintiffs response thereto, [ECF 40], and the

allegations contained in the second amended complaint, [ECF 17], it is hereby ORDERED

that, for the reasons set forth in the accompanying Memorandum Opinion of this day, said

Motion is GRANTED.


                                          BY THE COURT:


                                          Isl Nitza 1 Quinones Alejandro
                                          NITZA I. QUINONES ALEJANDRO
                                          Judge, United States District Court
